                            Case 21-13904       Doc 20     Filed 07/09/21       Page 1 of 1
Entered: July 9th, 2021
Signed: July 9th, 2021

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                   In re:   Case No.: 21−13904 − NVA       Chapter: 13

Karen Sue Crutchfield
Debtor

                                 ORDER EXTENDING AUTOMATIC STAY
                                       AS TO ALL CREDITORS

Upon Debtor's Motion to Extend Automatic Stay in this case, after consideration of the testimony presented at an
evidentiary hearing thereon, without opposition, and for the reasons stated by the court on the record at the conclusion
of the hearing, it is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the automatic stay under 11 U.S.C. § 362(a) is extended in this case as to all creditors pursuant to 11
U.S.C. § 362(c)(3)(B).


cc:    Debtor − Karen Sue Crutchfield
       Attorney for Debtor − Kim D. Parker, Esq.
       Case Trustee − Rebecca A. Herr, Esq.
       All Creditors

                                                   End of Order
37x08a (rev. 02/22/2006) − ShanitaTaylor
